United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 03-1191
                                     ___________

William Howerton,                    *
                                     *
                  Appellant,         * Appeal from the United States
                                     * District Court for the Western
      v.                             * District of Arkansas.
                                     *
Jo Anne B. Barnhart, Commissioner,   *      [UNPUBLISHED]
Social Security Administration,      *
                                     *
                  Appellee.          *
                                ___________

                              Submitted: September 12, 2003

                                   Filed: September 18, 2003
                                    ___________

Before BYE, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       William Howerton sought supplemental security income benefits asserting he
was disabled by fused lumbar discs since April 9, 1997. After a hearing and a
supplemental hearing, an administrative law judge (ALJ) concluded Howerton could
not return to his past relevant work as a construction laborer, but retained the residual
functional capacity to perform light work, and thus was not disabled. The Appeals
Council denied further review, and the district court* affirmed.

        Because substantial evidence on the record as a whole supports the ALJ’s
decision, we affirm the denial of benefits. First, the ALJ properly discounted the
opinion of Howerton’s treating orthopedic surgeon. On June 17, 1998, the surgeon
stated Howerton had been disabled since April 9, 1997, but the statement is
contradicted by the surgeon’s own medical reports and the surgeon’s later statements
as early as December 1998 that Howerton could engage in light to moderate activity.
See Haggard v. Apfel, 175 F.3d 591, 595 (8th Cir. 1999). The ALJ also properly
assessed Howerton’s residual functional capacity. On December 2, 1998, at
Howerton’s request, his surgeon released him to return to light to moderate work
activity, with restrictions only against “heavy” lifting, twisting, or bending. A year
later, the surgeon assigned Howerton an impairment rating of only 16% to the body
as a whole and released Howerton to light to moderate activity with no noted
restrictions. Thus, substantial evidence supports the ALJ’s decision that Howerton
retained the capacity for light work activity without any significant nonexertional
limitations.

     We affirm on the basis of the district court’s memorandum opinion and
judgment. See 8th Cir. R. 47B.
                       ______________________________




      *
      The Honorable Bobby E. Shepherd, United States Magistrate Judge for the
Western District of Arkansas.

                                         -2-